EXHIBIT 10.1

 

TWELFTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT

This TWELFTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of March 31, 2017 (the “Amendment
Closing Date”) by and among Bacterin International, Inc., a Nevada corporation
(the “Borrower”), ROS acquisition offshore lp, a Cayman Islands Exempted Limited
Partnership (“ROS”), ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (“Royalty Opportunities”), and, in their capacity as Guarantors
under the Credit Agreement (as defined below), XTANT MEDICAL HOLDINGS, INC., a
Delaware corporation (“Holdings”), X-SPINE SYSTEMS, INC., an Ohio corporation
(“X-Spine”) and XTANT MEDICAL, INC., a Delaware corporation (“Xtant” and, along
with Holdings and X-Spine, collectively, the “Guarantors”).

WHEREAS, the Borrower, ROS and Royalty Opportunities are party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of March 31, 2016, that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of May 25, 2016, that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2016, that certain Fourth
Amendment to Amended and Restated Credit Agreement, dated as of July 29, 2016,
that certain Fifth Amendment to the Amended and Restated Credit Agreement, dated
as of August 12, 2016, that certain Sixth Amendment to the Amended and Restated
Credit Agreement, dated as of September 27, 2016, that certain Seventh Amendment
to the Amended and Restated Credit Agreement, dated as of December 31, 2016,
that certain Eighth Amendment to Amended and Restated Credit Agreement, dated as
of January 13, 2017, that certain Ninth Amendment to Amended and Restated Credit
Agreement, dated as of January 31, 2017, that certain Tenth Amendment to Amended
and Restated Credit Agreement, dated as of February 14, 2017 and that certain
Eleventh Amendment to Amended and Restated Credit Agreement, dated as of
February 28, 2017 (the “Credit Agreement”), pursuant to which (i) ROS and
Royalty Opportunities, as Lenders under the Credit Agreement, have extended
credit to the Borrower on the terms set forth therein and (ii) each Lender has
appointed ROS as the administrative agent (the “Administrative Agent”) for the
Lenders;

WHEREAS, the Guarantors and the Administrative Agent entered into an Amended and
Restated Guarantee, dated as of July 31, 2015 and supplemented on September 11,
2015, pursuant to which the Guarantors have agreed to guarantee the Obligations
of the Borrower under the Credit Agreement;

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Administrative Agent (acting on behalf of the Lenders);

WHEREAS, the Borrower and the Lenders desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.



 

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.                  Definitions; Loan Document. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

2.                        Amendments to Section 3.6. Section 3.6 of the Credit
Agreement is hereby amended by deleting the last sentence from such Section 3.6
in its entirety and inserting the following as the last sentence thereof:

“Notwithstanding the foregoing, interest accrued on the Loans for the Fiscal
Quarters ended on December 31, 2016 and March 31, 2017 and otherwise required to
be paid in cash on January 2, 2017 and March 31, 2017, respectively, shall
instead be required to be paid in cash on April 30, 2017, plus interest accrued
on such interest from January 2, 2017 and March 31, 2017, as applicable, to the
date of payment thereof at a rate equal to the Applicable Margin plus the higher
of (i) the LIBO Rate for the Fiscal Quarter ended on December 31, 2016 or the
Fiscal Quarter ended on March 31, 2017, as applicable, and (ii) 1.00%.”

3.                  Amendments to Section 8.4(a). Section 8.4(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(a)      Minimum Revenue Base. The Revenue Base for any Fiscal Quarter shall
not be less than the amount set forth below for such Fiscal Quarter:

 

Fiscal Quarter Ending Minimum Revenue Base September 30, 2015 $17,500,000
December 31, 2015 $20,000,000 March 31, 2016 $20,000,000 June 30, 2016
$20,000,000 September 30, 2016 $20,000,000 December 31, 2016 $20,000,000 March
31, 2017 $20,000,000 June 30, 2017 $25,000,000 September 30, 2017 $27,500,000
December 31, 2017 $27,500,000 March 31, 2018 $27,500,000 June 30, 2018
$27,500,000 September 30, 2018 $30,000,000 December 31, 2018 $30,000,000 March
31, 2019 $30,000,000 June 30, 2019 $30,000,000 September 30, 2019 $30,000,000
December 31, 2019 $30,000,000 March 31, 2020 $30,000,000 June 30, 2020
$30,000,000

 



 -2- 

 

4.                  Amendments to Section 8.4(b). Section 8.4(b) of the Credit
Agreement is hereby amended by deleting the first two sentences from such
Section 8.4(b) in their entirety and inserting the following as the first two
sentences thereof:

“At all times prior to June 30, 2017, the Liquidity shall not be less than
$500,000. At all times after June 30, 2017, the Liquidity shall not be less than
$5,000,000.”

5.                  Amendments to Section 8.4(c). Section 8.4(c) of the Credit
Agreement is hereby is hereby amended by restating it in its entirety as
follows:

“(c) Consolidated Senior Leverage Ratio. The Consolidated Senior Leverage Ratio
shall not be greater than the amount set forth below at any time, in each case,
other than as set forth in the definition thereof, with respect to the most
recent period of four Fiscal Quarters then ended (starting at the time that the
financial statements for the most recent four Fiscal Quarters ended June 30,
2017 are required to have been delivered hereunder (or have been so delivered,
if earlier)):

Four Fiscal
Quarters Ended Consolidated Senior Leverage Ratio June 30, 2017 5.00:1.00
September 30, 2017 5.00:1.00 December 31, 2017 5.00:1.00 March 31, 2018
5.00:1.00 June 30, 2018 5.00:1.00 September 30, 2018 5.00:1.00 December 31, 2018
5.00:1.00 March 31, 2019 2.50:1.00 June 30, 2019 2.50:1.00 September 30, 2019
2.50:1.00 December 31, 2019 2.50:1.00 March 31, 2020 2.50:1.00 June 30, 2020
2.50:1.00

 

6.                  Waiver of Amended Covenants. The Lenders hereby waive any
non-compliance with the covenant set forth in Section 7.1(c) of the Credit
Agreement as in effect prior to this Amendment solely with respect to the going
concern qualification included in the audit report of Holdings’ independent
registered public accounting firm for the year ended December 31, 2016.

7.                  Conditions to Effectiveness of Amendment. This Amendment
shall become effective upon receipt by the Borrower, the Administrative Agent,
the Lenders and the Guarantors of a counterpart signature of the others to this
Amendment duly executed and delivered by each of the Borrower, the Lenders, the
Administrative Agent and the Guarantors.



 -3- 

 

8.                  Expenses. The Borrower agrees to pay on demand all expenses
of the Administrative Agent (including, without limitation, the fees and
out-of-pocket expenses of Covington & Burling LLP, counsel to the Administrative
Agent) incurred in connection with the Administrative Agent’s review,
consideration and evaluation of this Amendment, including the rights and
remedies available to it in connection therewith, and the negotiation,
preparation, execution and delivery of this Amendment.

9.                  Representations and Warranties. The Borrower and the
Guarantors represent and warrant to each Lender as follows:

(a)                After giving effect to this Amendment, the representations
and warranties of the Borrower and the Guarantors contained in the Credit
Agreement or any other Loan Document shall, (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct in
all respects on and as of the date hereof, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date hereof, and
except that the representations and warranties limited by their terms to a
specific date shall be true and correct as of such date.

(b)               After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement will occur or be continuing.

10.              No Implied Amendment or Waiver. Except as expressly set forth
in this Amendment, this Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

11.              Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING
ON BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWER,
THE GUARANTORS AND THEIR AFFILIATES (COLLECTIVELY, THE RELEASING PARTIES”)
REPRESENT AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO
THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

(a)                WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND



 -4- 

 

(b)               FOREVER RELEASE, RELIEVE, AND DISCHARGE THE ADMINISTRATIVE
AGENT, THE LENDERS, THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS,
PREDECESSORS, SUCCESSORS, ASSIGNS, ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES,
AND REPRESENTATIVES (COLLECTIVELY, THE "RELEASED PARTIES"), AND EACH OF THEM,
FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, CAUSES OF ACTION, DEBTS,
OBLIGATIONS, PROMISES, ACTS, AGREEMENTS, AND DAMAGES, OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CONTINGENT OR FIXED,
LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, WHETHER AT LAW OR IN EQUITY,
WHICH THE RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER
HAVE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY BASED UPON, CONNECTED
WITH, OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT, AND/OR OMISSIONS AT ANY TIME
FROM THE BEGINNING OF THE WORLD THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING
WITHOUT LIMITATION ANY AND ALL CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER
OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

(c)                IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE
RELEASING PARTIES ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER
DISCOVER CLAIMS PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR
DIFFERENT FROM THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE
MATTERS RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING
PARTIES, THROUGH THIS AGREEMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY, AND
FOREVER TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO
NOW EXIST, OR HERETOFORE HAVE EXISTED. IN FURTHERANCE OF SUCH INTENTION, THE
RELEASES HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE
RELEASE OR WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE
OF ANY SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

(d)               THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY
CLAIM, ACTION, SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR
INDIRECTLY, REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY,
AND FURTHER COVENANT AND AGREE THAT THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM,
ACTION, SUIT, OR PROCEEDING.

(e)                THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED
PARTIES THAT THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO
ASSIGN OR TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN
RELEASED.

12.              Counterparts; Governing Law. This Amendment may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of such when so executed and delivered shall be an original,
but all of such counterparts shall together constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by fax transmission or other electronic mail transmission (e.g., “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Amendment. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[Remainder of Page Intentionally Left Blank]



 -5- 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

      By:   /s/ John Gandolfo                  Name:  John Gandolfo  
Title:    Chief Financial Officer          

XTANT MEDICAL HOLDINGS, INC.,

(fka: Bacterin International Holdings, Inc.)

as a Guarantor

      By:   /s/ John Gandolfo                    Name:  John Gandolfo  
Title:    Chief Financial Officer          

X-SPINE SYSTEMS, INC.,

as a Guarantor

      By:   /s/ John Gandolfo                   Name:  John Gandolfo  
Title:    Chief Financial Officer          

XTANT MEDICAL, INC.,

as a Guarantor

      By:   /s/ John Gandolfo                   Name:  John Gandolfo  
Title:    Chief Financial Officer

 



Signature Page to Twelfth Amendment and Waiver to A&R Credit Agreement



 



 

 

 

  ROS Acquisition Offshore LP,
as a Lender and as the Administrative Agent  

 

By OrbiMed Advisors LLC, solely in its

  capacity as Investment Manager      

By: /s/ Samuel D. Islay                

Name: Samuel D. Islay

  Title:    Managing Member           ORBIMED ROYALTY OPPORTUNITIES II, LP,
as a Lender  

 

By OrbiMed ROF II LLC,

  its General Partner   By OrbiMed Advisors LLC,   its Managing Member      

By: /s/ Samuel D. Islay                

Name: Samuel D. Islay

 

Title: Managing Member 

 



Signature Page to Twelfth Amendment and Waiver to A&R Credit Agreement



 



 

